Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 04/19/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 10/19/2020 are hereby withdrawn. 
The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 04/19/2021, claims 74-89 are pending and are currently under examination.    

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 04/19/2021 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.



Response to Arguments
Claim Rejections - 35 USC § 102



Claim Rejections - 35 USC § 103
The rejection of claims 74, 75, 77, 79, 80-85, 87, 88 and 89 under 35 U.S.C. 103 as being unpatentable over Blower et al. (US 20120309822) and Laux et al. (US 20070244062) is withdrawn in response to claim amendments.

Claim Rejections - 35 USC § 112
The rejection of claims 74-89 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained for the reasons of record.
Applicant argues that while the lack of a working example is one factor that may be considered in determining enablement, this is not the case in this application because anyone of ordinary skill in the art can simply administer a subject compound to a relevant model to confirm its activity.  Further Applicant argues the use of tonabersat and other compounds such as connexin 43 hemichannel modulators can be easily measured.
These arguments are not persuasive to overcome the rejection of record. The instant claims are drawn to a method for broadly treating a subject for a disease, disorder or condition characterized, at least in part, by the activation of one or more inflammasomes and/or by the activation of an inflammatory cascade by an 
An animal model to confirm the compounds activity and measuring the activity of tonabersat and connexin 43 hemichannel modulators does not provide enabling support for methods of treatment as claimed.  Moreover Applicants argument that Fig. 7 shows that tonabersat almost completely abolished hemichannel activity does not provide enabling support for methods of treatment as claimed.
The prior art correlating treatment of any infection or infectious disease and a connexin 43 hemichannel modulator is nascent.  The instant specification does not provide a correlation between modulating connexin 43 hemichannel with the claimed compounds and treatment of the vast number of diseases and disorders claimed.  Measuring the activity of said modulator in an animal model does not provide enablement for methods of treatment as claimed.
As stated previously, while the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  The claimed methods is undeveloped as demonstrated by the lack of support in the prior art and is unpredictable as shown by the lack of an enabling disclosure. The specification has not demonstrated that administration of a connexin 43 hemichannel modulator having Formula I or II provides 
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation to demonstrate administration of the claimed compounds modulate inflammasome activity in a subject AND provide treatment effects in the vast genus of inflammatory diseases claimed. This amount of experimentation is considered undue and not routine, to practice the instantly claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635